           IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE:

 REBEL ARMS CORP.
 aka REBEL ARMY                                        Chapter:            11
 aka REBEL ARMS


                                          Debtor(s) Case No.:              5-19-bk-01175 RNO
 REBEL ARMS CORP.                                      Adversary No.: 5-19-ap-00045 RNO

                                         Plaintiff(s) Document No.:        8
       vs.
 PRIMARY WEAPON SYSTEMS, INC.                          Nature of
                                                       Proceeding:         Motion to Dismiss
                                       Defendant(s)


                                               ORDER

        Pursuant to the filing of the Defendant’s Motion to Dismiss Pursuant to Fed. R. Bankr. P.

7012(b)(6) (“Motion”), and Defendant’s Memorandum of Law in support thereof, it is

        ORDERED that Plaintiff, Rebel Arms Corp.’s, reply brief shall be filed within twenty-eight (28)

days of the date of this Order; and,

        FURTHER ORDERED that a hearing on the Motion is scheduled for June 27, 2019, at 9:30

a.m., in Courtroom No. 2, Max Rosenn United States Courthouse, 197 South Main Street, Wilkes-Barre,

Pennsylvania.




April 25, 2019




                                                                           Order – Blank with Parties - Revised 9/17

Case 5:19-ap-00045-RNO             Doc 11 Filed 04/25/19 Entered 04/25/19 09:17:18                          Desc
                                   Main Document     Page 1 of 1
